DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
GB 2515287  Michael Lewis Blackmore (‘Blackmore hereafter), Filed 12/24/2014
U.S. 2011/0135840 Doye et al. (‘Doye hereafter), App 12/737275 PCT Filed 06/17/2009.
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 10  are currently being examined. 
No Claims have been withdrawn.
Claims 11 – 20 have been canceled.
Claims 7 & 8 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1, recites the limitation "a component edge" in 5, should be “the.” 
Claim 1, recites the limitation "the contour of the additively manufactured component" in 7-8, should be “a.”  
Claim 1, recites the limitation "the contoured surface" in 13-14, should be “a.”  
Claim 1, recites the limitation "the non-contact support contoured surface" in 16-17, should be “a.” 
Claim 2, recites the limitation "a non-contact support contoured surface” in 2-3, should be “the.” 
Claim 2, recites the limitation "a contour of the additively manufactured component” in 3, should be “the.”  
Claim 3, recites the limitation "a windward side” in 3, should be “the.” 
Claim 6, recites the limitation "a recoater blade” in 3, should be “the.” 
Claim 7, recites the limitation "a non-contract support contoured surface” in 2-3, should be “the.” 
Claim 7, recites the limitation "a space” 4, should be “the.” 
Claim 8, recites the limitation "a non-contract support contoured surface” in 2-3, should be “the.” 
Claim 8, recites the limitation "a space” 4, should be “the.” 
There is insufficient antecedent basis for these limitations in the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2515287  Michael Lewis Blackmore (‘Blackmore hereafter).

		Regarding Claim[s] 1, ‘Blackmore discloses all the claim limitations including: An additively manufactured assembly (‘‘Blackmore, Pg 1, ln 7 – 14, “Additive layer manufacturing (ALM), Electron Beam Melting (EBM) is a particular type of ALM.), comprising: 
an additively manufactured component (‘Blackmore, Figs 9 & 10, #20 (product)) with a component edge (‘Blackmore, Figs 9 & 10 (below)) oriented with respect to a recoater blade direction (‘Blackmore, Fig 1, #6 (rake), two headed arrow shows horizontal direction), 
the additively manufactured component (‘Blackmore, Figs 9 & 10, #20 (product)) additively manufactured on a reception plate (‘Blackmore, Fig 8, #4 (work platform)) that defines an X-Y plane (‘Blackmore, Figs 2 – 5, show X-Y plane), 
the component comprises a component edge (‘Blackmore, Figs 9 & 10 (below)) oriented toward and at an acute angle with respect to the recoater blade (‘Blackmore, Figs 1, 9 & 10, acute angle from rake’s vertical direction counter clockwise to space near #28) linear recoat direction that is parallel to the reception plate (‘Blackmore, Figs 1, 7 & 8, #6 (rake) direction is parallel to the surface of #4 (work platform)),
the contour of the additively manufactured component that forms the component edge (‘Blackmore, Figs 9 & 10 (below)) thereof is a windward side of the additively manufactured component with respect to the recoater blade direction (‘Blackmore, Fig 1, #6 (rake), two headed arrow shows horizontal direction, right side of space near #28 is windward side); and 
an additively manufactured non-contact support that does not form a part of the additively manufactured component (‘Blackmore, Figs 9 & 10 (below), #27 (structure)), 
the additively manufactured non-contact support located adjacent the component edge (‘Blackmore, Figs 9 & 10 (below)), 
the contoured surface of the non-contact support forming an obtuse angle with respect to the linear recoat direction once the contour becomes at least perpendicular to the X-Y plane with respect to the linear recoat direction (‘Blackmore, Figs 9 & 10 (below)), 
the non-contact support contoured surface ended commensurate with a location of the component at which the contour of the component is perpendicular to the X-Y plane (‘Blackmore, Figs 9 & 10 (below)), 
the non-contact support contoured surface and the contour of the component at a space distance which prevents connection of the non-contact support contoured surface and the component via the additive manufacturing process (‘Blackmore, Figs 9 & 10 (below), near #28 shows a space distance). 

Regarding Claim[s] 2, ‘Blackmore discloses all the claim limitations including: additively manufactured non-contact support includes a non-contact support contoured surface adjacent to a contour of the additively manufactured component that forms the component edge thereof (‘Blackmore, Figs 9 & 10 (below), #27 (structure) show an adjacent space to #20 following its contoured surface). 

Regarding Claim[s] 3, 6 ‘Blackmore discloses all the claim limitations including: wherein the contour of the additively manufactured component that forms the component edge thereof is a windward side of the additively manufactured component with respect to the recoater blade direction (‘Blackmore, Fig 1, #6 (rake), two headed arrow shows horizontal direction, space near #28, windward side of component is left of space). 

Regarding Claim[s] 4, 5 ‘Blackmore discloses all the claim limitations including: non-contact support contoured surface is a leeward side of the additively manufactured non-contact support with respect to the recoater blade direction (‘Blackmore, Fig 1, #6 (rake), two headed arrow shows horizontal direction, space near #28, right side of space is leeward side). 

Regarding Claim[s] 9 ‘Blackmore discloses all the claim limitations including: additively manufactured non-contact support includes a non-contact support contoured surface adjacent to a contour of the additively manufactured component that forms the component edge (‘Blackmore, Figs 9 & 10 (below)) thereof, 
the non-contact support contoured surface ends about commensurate with a vertical location at which the contour of the additively manufactured component is vertical (‘Blackmore, Figs 9 & 10 (below)). 

Regarding Claim[s] 10 ‘Blackmore discloses all the claim limitations including: contour of the additively manufactured component that forms the component edge thereof forms an acute angle with respect to the recoater blade direction (‘Blackmore, Fig 1, #6 (rake), two headed arrow shows horizontal direction, Figs 9 & 10 (below) show the angle of the edge and is an acute angle to the horizontal rake direction). 

Allowable Subject Matter
Claims 7 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claims 7 & 8 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " a space distance between the non-contact support contoured surface and the contour of the additively manufactured component is between about 0.003-0.015 inches (0.076-0.381 mm) or between about 0.005-0.01 inches (0.127-0.254 mm). “
 (‘Blackmore and ‘Doye). 
	The closest prior art is as cited above  (‘Blackmore and ‘Doye)
‘Blackmore does not teach a specific space distance to be  between about 0.003-0.015 inches (0.076-0.381 mm) or between about 0.005-0.01 inches (0.127-0.254 mm). 
‘Doye does not teach the non-contact support contoured surface.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim XX. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.


[AltContent: textbox (Vertical ending)][AltContent: connector][AltContent: arrow][AltContent: textbox (Vertical Ending)][AltContent: connector][AltContent: arrow][AltContent: textbox (Edge)][AltContent: connector][AltContent: arrow][AltContent: textbox (Edge)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    435
    435
    media_image1.png
    Greyscale

GB 2515287, Figures 9 & 10





Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
06/10/2022